Case 1:18-cv-01610-BPG Document 35-2 Filed 09/10/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KIM LEWIS, *
| Plaintiff, *
v. * Civ. No. BPG-18-1610
UNITED STATES DEPARTMENT OF *
AGRICULTURE, ;
Defendant.

ORDER
Upon consideration of Plaintiff's Motion to Submit Medical Bills and Records into
Evidence Pursuant to Md. Code, Courts and Judicial Proceedings, § 10-104, or in the Alternative,
. CECF No. wv)
Motion for Leave to Amend Ad Damnum Clause of Complaint (the “Motion”y, all matters in
support thereof and in opposition thereto, it is, on this 2 S day of September 2019, by the United
States District Court for the District of Maryland, ORDERED that said Motion BE and HEREBY

IS DENIED.

Beth P, Gesner
Chief United States Magistrate Judge

 
